— Motion for reargument and for other relief denied on ground that defendants lacked standing to make motion; last sentence of seventh paragraph of the memorandum decision of April 2,1982 (87 AD2d 975) amended, sua sponte, to read as follows: “Here, the trust and confidence inherent in the attorney-client relationship came to an end, at the latest, in 1975 when plaintiffs retained another attorney to bring a malpractice suit against appellants.” Present — Dillon, P. J., Simons, Hancock, Jr., Callahan and Doerr, JJ. (Order entered May 14, 1982.)